03/17/2022
           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       OP 22-0135                                       Case Number: OP 22-0135

                                   _________________

JOHN and HEATHER STENSON, individually
and on behalf of minor child, R.L.S.,

            Petitioners,

      v.                                                           ORDER

MONTANA SECOND JUDICIAL DISTRICT
COURT, HON. RAY J. DAYTON, Presiding

            Respondent.
                                   _________________

       Through counsel, Petitioners John and Heather Stenson, individually and on behalf of
minor child R.L.S., seek a writ of supervisory control over the Second Judicial District
Court, Butte-Silver Bow County, and Honorable Ray J. Dayton, to direct the District Court
to enter a protective order to prevent the deposition of R.L.S. in the underlying Cause No.
DV 20-252. Having reviewed the petition and exhibits, the Court deems it advisable to
obtain a response. We observe that Petitioners attached as Exhibit 1 to their Petition a
different order from the order the Petition challenges.
       IT IS THEREFORE ORDERED that Petitioners shall submit the challenged order as
a revised Exhibit 1 within ten (10) days from the date of this Order.
       IT IS FURTHER ORDERED that the Respondent, the Defendants in Butte-Silver
Bow County Cause No. DV 20-252, or both, are granted thirty (30) days from the date of this
Order within which to file a response to the Petition in accordance with M. R. App. P.
14(7)(a). The deposition of R.L.S. shall not be scheduled while the Petition remains pending
before this Court.
       The Clerk is directed to provide notice of this Order to all counsel of record in the
Second Judicial District Court’s Butte-Silver Bow County Cause No. DV 20-252 and to the
Honorable Ray J. Dayton, presiding District Court Judge.



                                                                              Electronically signed by:
                                                                                     Beth Baker
                                                                         Justice, Montana Supreme Court
                                                                                  March 17 2022